Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rebecca Christon on 28 Jan. 2022.
The application has been amended as follows: 
IN THE CLAIMS:
Withdrawn claim 12 is cancelled.
Claims 1 and 10 are amended as follows:
1. (Currently Amended) A system for detection of cancerous cells from an organ tissue, the system comprising:
— a plurality of cells extracted from the organ tissue;
— a light source for directing light through the plurality of cells;
— an image sensor configured to detect and measure optical transmission characteristics of the plurality of cells wherein the optical transmission characteristics comprise reflection, absorption and variable attenuation parameters, and
 extract a plurality of data parameters from the modelled optical transmission characteristics, process the data parameters to obtain pole coefficients and locations corresponding to the plurality of cells, and calculate a figure of merit (FOM) for each of the plurality of cells to discriminate normal and cancerous cells
— wherein the modeling comprises fitting the optical transmission characteristics with a sum of decaying exponential signals using Prony algorithm or using an Autoregressive (AR) modeling technique, and
— wherein the pole coefficients and locations corresponding to the plurality of cells


10. (Currently amended)	The system of claim [[9]]1, wherein the software is configured to reconstruct the optical transmission characteristics using the Prony algorithm with a predefined fitting order.

Conclusion
Claims 1-3, 5-7 and 10 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467. The examiner can normally be reached M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT J YAMASAKI/             Primary Examiner, Art Unit 1657